DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               THE TRAILS AT ROYAL PALM BEACH, INC.,
                             Appellant,

                                    v.

                         TYLER J. BENNETT,
                             Appellee.

                              No. 4D21-150

                              [April 8, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Frank    Castor,    Judge;     L.T.    Case     Nos.
502016CC009010XXXXMD and 502019AP000100AXXMB.

   Robert Rivas of Sachs Sax Caplan, PL, Tallahassee, for appellant.

  Marshall J. Osofsky of Law Offices of Paul A. Krasker, P.A., West Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.